SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

537
KA 13-01617
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TIMOTHY INGRAM, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

VALERIE G. GARDNER, DISTRICT ATTORNEY, PENN YAN (MEGAN P. DADD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Yates County Court (W. Patrick
Falvey, J.), rendered June 18, 2013. The judgment convicted
defendant, upon his plea of guilty, of driving while ability impaired
by drugs, driving while ability impaired by the combined influence of
drugs or of alcohol and any drug or drugs, aggravated unlicensed
operation of a motor vehicle in the first degree and criminal mischief
in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, driving while ability impaired
by the combined influence of drugs or of alcohol and any drug or drugs
as a class E felony (Vehicle and Traffic Law §§ 1192 [4-a]; 1193 [1]
[c] [i]). Inasmuch as defendant entered a plea of guilty, he
“forfeited his present challenge to County Court’s Sandoval ruling”
(People v Condes, 23 AD3d 1149, 1150, lv denied 6 NY3d 774; see People
v Johnson, 104 AD3d 705, 706). Contrary to defendant’s contention,
the plea colloquy demonstrates that he knowingly, voluntarily and
intelligently waived his right to appeal (see People v Kosty, 122 AD3d
1408, 1408, lv denied 24 NY3d 1220; People v Estevez-Santos, 114 AD3d
1174, 1175, lv denied 23 NY3d 1019). Although defendant’s further
contention that his plea was not voluntarily, knowingly, and
intelligently entered because he gave inconsistent information
concerning when he ingested the drugs on the day of the incident
survives his waiver of the right to appeal, he failed to preserve that
contention for our review (see People v Davis, 45 AD3d 1357,
1357-1358, lv denied 9 NY3d 1005). In any event, defendant’s
contention lacks merit. After defendant indicated that he took the
drugs in the morning, well before this accident, the court asked him
further questions about the drugs he took and when he took them. In
                                 -2-                           537
                                                         KA 13-01617

response, defendant admitted that he ingested several drugs closer to
the time that he operated the vehicle, and he admitted that he was
under the influence of those drugs when he drove the vehicle off the
road and struck a house (see Vehicle and Traffic Law § 1192 [4-a]).
Thus, “the court conducted an inquiry that ‘was sufficient to ensure
that the plea was voluntary’ ” (People v Zuliani, 68 AD3d 1731, 1732,
lv denied 14 NY3d 894).

     Finally, defendant’s valid waiver of the right to appeal
encompasses his challenge to the severity of the sentence (see People
v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   May 1, 2015                         Frances E. Cafarell
                                               Clerk of the Court